Order entered June 18, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-21-00101-CV

           STACEY DORFMAN KIVOWITZ, ET AL., Appellants

                                       V.

                      LOUIS DORFMAN, SR., Appellee

               On Appeal from the 14th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-19-13563

                                    ORDER

      Before the Court is appellant SCI Texas Funeral Services, LLC d/b/a

Sparkman/Hillcrest Funeral Home and d/b/a Hillcrest Mausoleum and Memorial

Park’s June 17, 2021 unopposed motion for extension of time to file its brief. As

the briefing deadlines have been suspended pending disposition of appellee’s

motion to dismiss, we DENY the motion as moot.


                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE